        2:17-cr-20037-JES-JEH # 305         Page 1 of 5                                           E-FILED
                                                                     Monday, 22 April, 2019 05:26:41 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
        Plaintiff,                         )
                                           )
vs.                                        )        Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
        Defendant.                         )

    RESPONSE TO NOTICE OF PENALTY PHASE EXPERTS AND TESTS IN RESPONSE
                 TO THE DEFENDANT’S RULE 12.2(b)(2) NOTICE

        NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and respectfully submits this Response the government’s Notice of Penalty

Phase Experts and Tests in Response to the Defendant’s Rule 12.2(b)(2) Notice, (R. 303).

I.      The Government’s Expert Should be Precluded from Administering the
        WAIS-IV Because of the Risk of Generating Artificially Inflated Scores Due to
        Practice Effects.

        In its Notice, the government states that Dr. Robert Denney proposes to

administer the Wechsler Adult Intelligence Scale – IV (“WAIS-IV”). (R. 303 at 7.) As the

government is aware, Mr. Christensen’s own expert administered that same instrument.

(R. 161.) The defense expert’s administration of the test occurred on October 22, 2018,

only six months ago. Administration of the same instrument by the government’s

expert so close in time to a previous administration poses a significant risk of

generating scores that are artificially inflated because of practice effects. “Practice effects

reflect changes resulting from repeated administrations of neuropsychological tests.

                                               1 
 
       2:17-cr-20037-JES-JEH # 305           Page 2 of 5



This occurs when a patient’s neuropsychological performance on an assessment

improves due to the re-administration of the same instrument.” Eduardo Estevis et al.,

Effects of Practice on the Wechsler Adult Intelligence Scale-IV Across 3- and 6-Month Intervals,

26 The Clinical Neuropsychologist 239, 240 (2012).

       With respect to the WAIS-IV specifically, the practice effects associated with re-

administrations of the test after a six-month interval are “significant” and the

magnitude of the performance gains is “considerable.” Id. at 250. The WAIS-IV

generates a set of scores corresponding to different domains of intellectual functioning:

Full scale IQ, Verbal Comprehension Index, Perceptual Reasoning Index, Working

Memory Index, Processing Speed Index and General Ability Index. Id. at 244. The mean

for each score is 100. The study by Estevis et al. found that, on re-administration after

six months, all six scores were inflated. Id. The scores increased by 7, 5, 5, 4, 9 and 6

points, respectively. Id. Because intellectual ability is generally stable over time, these

increases are attributable at least in part to practice effects and thus the scores fail to

accurately reflect the testing subjects’ true functioning. Id. at 240. The government’s

expert should be precluded from administering an instrument that will almost certainly

give a misleading and inaccurate picture of Mr. Christensen’s intellectual functioning.

II.    The Government’s Expert Should be Precluded from Administering the WCST
       Because of the Risk of Generating Artificially Inflated Scores Due to Practice
       Effects.

       Similar concerns should also preclude the government’s expert from

administering the Wisconsin Card Sorting Test (“WCST”). Mr. Christensen’s own

expert administered that instrument six months ago, also. (R. 161.) The WCST is a test of

                                               2 
 
          2:17-cr-20037-JES-JEH # 305         Page 3 of 5



executive function, a category of neuropsychological tests for which improvement over

time due to practice effects may be “especially pronounced:”

                  Measures of executive function tend to present examinees with
          novel problem-solving contexts, and they assess the capacity to generate
          appropriate solutions and to recognize abstract concepts. During the
          course of initial testing, examinees are apt to learn strategies for successful
          performance. With repeated exposure, test-taking strategies may be
          refined, yielding improved test scores across time. Furthermore, responses
          to test items may become more automatic and require less attention and
          concentration than during prior administrations. Thus, what is measures
          in a re-examination of executive function performance may be quite
          different from what is assessed during an initial examination.

    Michael R. Basso, et al., Practice Effects on Commonly Used Measures of Executive Function

Across Twelve Months, 13 The Clinical Neuropsychologist 283 (1999) (internal citations

omitted). The study conducted by Basso et al. found that “test scores on the Wisconsin

Card Sorting Test . . . improved significantly across 12 months. Moreover, the rate of

improvement due to practice was generally quite large.” Id. at 289. In this case the

artificial inflation of scores can be expected to be even greater than in the study, given

that only six months have elapsed since the prior administration. The government’s

expert should therefore be precluded from administering this test to Mr. Christensen.

III.      The Government’s Expert Should be Precluded from Administering the
          Connors’ Adult ADHD Rating Scale Because ADHD is Not a Differential
          Diagnosis of Schizophrenia Spectrum Disorder.

          The government’s expert should be precluded from administering to Mr.

Christensen the Connors’ Adult ADHD Rating Scale because Attention Deficit

Hyperactivity Disorder (“ADHD”) is not a differential diagnosis for Schizophrenia

Spectrum Disorder. The Court has ordered that “[t]he scope of the rebuttal


                                                 3 
 
       2:17-cr-20037-JES-JEH # 305         Page 4 of 5



examinations will be limited to confirming or rebutting whether Defendant suffers from

Schizophrenia or Other Psychotic Disorder as that term is understood in the Diagnostic

and Statistical Manual of Mental Disorders 5th Edition, and whether he suffers from

neurocognitive impairments consistent with a psychotic disorder. That scope permits

inquiry into differential diagnoses for Schizophrenia or other Psychotic Disorders.” (R.

220 at 4.) Because ADHD is not a differential diagnosis for Schizophrenia Spectrum

Disorder, the government’s expert should be precluded from testing Mr. Christensen

for this condition.

IV.    The Government Should be Required to Specify Which Validity Measures its
       Expert Proposes to Administer.

       In its Notice, the government asserts that its expert proposes to administer

“Validity Measures,” but fails to specify which particular measures its expert intends to

use. (R. 303 at 7.) The Court’s Order directs that “the Government shall provide Defense

counsel with . . . a list of any tests to be conducted” by the government’s expert.” (R. 220

at 4.) Mr. Christensen understands that some of the tests that the government’s expert

intends to give, e.g. the Minnesota Multiphasic Personality Inventory-2 and the WAIS-

IV, contain validity measures embedded within them. To the extent that the expert also

intends to administer separate validity tests, the government should be required to

identify them in advance in order to provide Mr. Christensen an opportunity to raise

any appropriate objections as contemplated by the Court’s Order.




                                             4 
 
       2:17-cr-20037-JES-JEH # 305        Page 5 of 5



             Respectfully submitted,

             /s/Elisabeth R. Pollock                    /s/ George Taseff
             Assistant Federal Defender                 Assistant Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                              CERTIFICATE OF SERVICE

      I hereby certify that on April 22, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.


                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             5 
 
